                                          Case 4:19-mc-80038-KAW Document 26 Filed 04/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7
                                         IN RE SUBPOENA ISSUED TO Intel                     Case No. 19-mc-80038-KAW
                                   8     Corporation,
                                   9     In the Case of:                                    ORDER REQUIRING JOINT
                                                                                            SUPPLEMENTAL BRIEFING
                                  10     QUALCOMM INCORPORATED,
                                                                                            Re: Dkt. No. 1
                                  11                       Plaintiff,

                                  12             v.
Northern District of California
 United States District Court




                                  13     APPLE INCORPORATED,
                                  14                       Defendant.

                                  15

                                  16          On February 8, 2019, Intel Corporation filed a motion to quash a deposition subpoena

                                  17   issued by Plaintiff Qualcomm, Inc. (Dkt. No. 1.) On March 11, 2019, Qualcomm, Inc. filed a

                                  18   motion to compel compliance with the same deposition subpoena. (Case No. 19-mc-80057-KAW,

                                  19   Dkt. No. 1.) The March 11, 2019 motion to compel appears to narrow the scope of the deposition

                                  20   subpoena, and is therefore narrower than the motion to quash. Accordingly, the Court ORDERS

                                  21   the parties to file a joint supplemental brief, by April 18, 2019, identifying what specific issues

                                  22   still need to be addressed in the motion to quash that would not be resolved by a ruling on the

                                  23   motion to compel. The brief shall be no more than three pages.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 10, 2019
                                                                                             __________________________________
                                  26                                                         KANDIS A. WESTMORE
                                  27                                                         United States Magistrate Judge

                                  28
